On December 9, 2009, the defendant was as follows: Count I: Twenty (20) years in the Montana State Prison, with five (5) years suspended, to run consecutive to the in-custody portion of the sentences in DC-05-383 and DC-07-206, for the offense of Robbery, a felony; Count II: Twenty (20) years in the Montana State Prison, all suspended, to run consecutive to Count I, for the offense of Robbery, a felony; Count III: Ten (10) years in the Montana State Prison, all suspended, to run consecutive to Counts I and II, for the offense of Robbery, a felony; Count IV: Twenty (20) years in the Montana State Prison, all suspended, to run concurrent with Count I, for the offense of Robbery, a felony; Count V: Twenty (20) years in the Montana State Prison, all suspended, to run concurrent with Count I, for the offense of Robbery, a felony; Counts VI. VII. VIII. IX and X: Five (5) years in the Montana State Prison, all suspended, on each Count, to run concurrent with Count I, for the offenses of Criminal Possession of Dangerous Drugs/Opitate/Meth, all felonies.
On May 6,2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kara Docherty. The state was represented by Andrew Paul, who appeared via videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division *35that the sentence shall be affirmed.
Done in open Court this 6th day of May, 2010.
DATED this 26th day of May, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.